Citation Nr: 0932712	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  00-07 251A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to May 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision of the St. Louis, 
Missouri, Department of Veterans Affairs (VA) Regional Office 
(RO).

In March 2004, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.  

The Board's 2004 remand noted that it was exercising 
jurisdiction for the application to reopen the claim 
involving service connection for posttraumatic stress 
disorder only and not over any other psychiatric disorder.  
The Board also referred the claim that there was a clear and 
unmistakable error in a June 1989 rating decision that denied 
entitlement to service connection for depression for 
appropriate action.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Court it 
held that in light of the fact that a claimant generally is 
not competent to provide a medical diagnosis, a claim for 
benefits based upon posttraumatic stress disorder constituted 
a claim for benefits based on a mental disability when the 
evidence submitted and developed during the processing of the 
claim showed that the Veteran had other psychiatric 
disabilities.  

The record reflects the Veteran has been diagnosed with 
multiple psychiatric disabilities.  No action has been taken 
on the Veteran's claim of clear and unmistakable error in the 
June 1989 rating decision.  The Board finds that it may 
decide the claim of entitlement to service connection for 
posttraumatic stress disorder without addressing whether 
service connection is warranted for any other psychiatric 
disabilities without violating the holding in Clemons.  
Specifically, the Board acknowledges that the Veteran is 
seeking entitlement to service connection for a psychiatric 
disorder, other than posttraumatic stress disorder; the Board 
has referred the claim that there was a clear and 
unmistakable error in a June 1989 rating decision that denied 
service connection for depression; and the Board has referred 
the claim of clear and unmistakable error to the RO for its 
consideration since that issue was not properly before the 
Board.  Since the RO has not taken any action on this issue, 
the Board does not have the jurisdiction to consider 
entitlement to service connection for a psychiatric disorder, 
other than posttraumatic stress disorder.  The Board again 
refers the issue of whether there was clear and unmistakable 
error in the June 1989 rating decision that denied service 
connection for depression for appropriate action.  

The Board reiterates that it is exercising jurisdiction only 
over the claim involving service connection for posttraumatic 
stress disorder in this decision.


FINDINGS OF FACT

1.  A January 1998 rating decision denied entitlement to 
service connection for posttraumatic stress disorder.  In 
absence of an appeal, that decision is final.  

2.  The evidence submitted since a January 1998 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  A diagnosis of posttraumatic stress disorder has not been 
established based on an independently-verified in-service 
stressor.


CONCLUSIONS OF LAW

1.  The January 1998 rating decision is final.  New and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for posttraumatic stress 
disorder, and the claim is reopened.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5108, 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.156(a), 3.159 (2008).

2.  Posttraumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  Initially, it must be noted that the Veteran 
filed his claim prior to the passage of the VCAA.  Thus, VCAA 
notification was sent after the rating decision on appeal.  

Because both the RO and the Board have reopened the claim, 
the holding in Kent v. Nicholson, 20 Vet. App. 1 (2006), does 
not apply to the Veteran's claim.  Id. (Addressing VCAA 
requirements in a claim to reopen.)  VA notified the Veteran 
in correspondence dated in March 2004 of the information and 
evidence needed to substantiate and complete a claim for 
service connection for posttraumatic stress disorder.  The 
Veteran was also told of who bore what responsibility for 
obtaining evidence.  In an October 2008 letter, VA provided 
information addressing how disability evaluations and 
effective dates are assigned.  

VA fulfilled its duty to assist the claimant in obtaining 
properly identified and available evidence needed to 
substantiate the claim, including VA medical records and 
Social Security Administration records.  There have been 
issues regarding attempting to verify the Veteran's claimed 
in-service stressors and obtaining medical records related to 
the Veteran's retirement from VA employment, which are 
explained below.  

As to the issue involving verification of the Veteran's in-
service stressors, VA has specifically informed the Veteran 
that he must provide a 30-day, 60-day, and 90-day period in 
order for VA to attempt to verify the stressor.  See VA 
letters to Veteran, dated May 4, 2000; August 1, 2002; March 
18, 2004 (attachment); April 12, 2005; and October 27, 2008.  
The Veteran has submitted multiple statements regarding his 
in-service stressors.  See statements received January 30, 
2001; July 25, 2001; August 21, 2002; June 23, 2004; and May 
4, 2005.  Contrary to VA's instructions he has provided time 
periods of no narrow than six months and as broad as 26 
months.  VA has attempted to verify these stressors on 
multiple occasions without success.  See Requests for 
Information dated August 1, 2002; November 7, 2007; October 
27, 2008; and March 6, 2009.  

Again, the Veteran was told in numerous letters that he had 
to narrow down the time period in order for VA to verify the 
stressor.  He has been unable to do so.  He has also stated 
he witnessed an explosion that occurred in a company of which 
he was not a part and which caused deaths, but he is unable 
to provide the company or names of any individuals killed in 
action.  Because the Veteran has not provided "information 
sufficient for the records custodian to conduct a search of 
the corroborative records," 38 C.F.R. § 3.159(c)(2)(ii) 
(addressing claimant's duty to cooperate when records are 
requested to corroborate an in-service stressor), he has 
failed to cooperate fully with VA's efforts to obtain 
relevant records.  38 C.F.R. § 3.159(c)(2)(i).  VA need not 
conduct any additional development as to the Veteran's 
stressors.  The Veteran should understand that the "'duty to 
assist' is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support a claim.  In connection with the 
search for documents, this duty is limited to specifically 
identified documents that, by their description, would be 
facially relevant and material to the claim."  Gobber v. 
Derwinski, 2 Vet.App. 470, 472 (1992).
 
The record reflects that in attempting to verify the 
Veteran's in-service stressors, VA submitted the wrong dates 
and/or the wrong unit; however, the Board finds no prejudice 
or the need to remand for verification using the correct 
dates and/or correct unit, since the Veteran has been unable 
to provide VA with, at a minimum, a 90-day time period in 
which an incident occurred.  Without such information, VA 
cannot attempt to verify the stressor.  38 C.F.R. 
§ 3.159(c)(2)(ii).

The Board acknowledges that in its March 2004 remand, it 
erroneously directed that the RO attempt to verify "the 
reported stressor in March 1975 at the 7th Army Training 
Center at Garf (Grafenwohr?), Germany."  The Veteran had 
indicated in a July 2001 statement that the explosion 
occurred between September 1974 to March 1975 or between 
April 1975 to May 1976.  In a statement he submitted in 
August 2002, he stated, "I know it wasn't in March of 1975 
for I came home on emergency leave for 30 days."  The Board 
somehow overlooked the August 2002 statement in its March 
2004 remand.  Thus, this remand instruction was in error, and 
the case need not be remanded to complete this erroneous 
instruction.  

As to the issue of obtaining medical records related to the 
Veteran's retirement from VA employment, the Veteran 
indicated he had been medically retired by VA due to 
posttraumatic stress disorder.  In February 2009, VA 
attempted to obtain the records from the Office of Personnel 
Management.  In April 2009, the Office of Personnel 
Management replied, stating the "Prudent Physician's Rule" 
prohibited the disclosure of the medical evidence in a 
disability retirement file to anyone other than a physician.  
This letter was received after the issuance of a March 2009 
supplemental statement of the case.  The Veteran, through his 
representative, has waived initial consideration of this 
evidence by the RO.  See Informal Hearing Presentation, dated 
May 5 2009.  Thus, the Board may consider it in the first 
instance.  See 38 C.F.R. § 20.1304(c) (2008).  

Clearly, VA has not obtained these records.  The Board finds 
that it need not remand the case for VA to obtain them 
because even if the records showed a valid diagnoses of 
posttraumatic stress disorder, without any evidence 
independently corroborating the Veteran's asserted in-service 
noncombat stressors, service connection for posttraumatic 
stress disorder cannot be granted.  38 C.F.R. § 3.304(f) 
(providing requirements of establishing service connection 
for posttraumatic stress disorder).  There is no basis to 
surmise that these records would independently verify the 
alleged in-service stressors, particularly since he is not a 
combat veteran and his own reports of in-service stressors 
cannot verify a stressor.  See Moreau v. Brown, 9 Vet. App. 
389, 395 (1996).  

The Veteran was not provided with a VA examination, which the 
Board finds was not required.  In disability compensation 
claims, the Secretary must provide a VA medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006) citing 38 U.S.C. § 
5103A(d)(2); Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003); 38 C.F.R. 
§ 3.159(c)(4)(i).  In McLendon, the Court addressed each of 
the above elements and how the Board must apply the facts of 
the case to the law regarding when an examination was 
necessary.  

The Veteran has been diagnosed with posttraumatic stress 
disorder.  Thus, element (1) has been met.  However, the 
evidence fails to meet element (2)-establishing a verified 
in-service stressor.  

As discussed above, the Veteran has not provided sufficient 
information for VA to corroborate his alleged in-service 
stressors.  He is not a combat veteran, and thus his 
statements alone cannot establish the in-service incident.  
See Moreau, 9 Vet. App. at 395.  Without any corroborative 
evidence of an in-service stressor, entitlement to service 
connection for posttraumatic stress disorder cannot be 
granted.  As a result, because at least one element has not 
been met in this case, the Board need not reach the other 
elements.  Hence, an examination is not necessary to make a 
decision on the claim.  McLendon. 

There is not a scintilla of evidence that any VA error in 
notifying or assisting the appellant reasonably affects the 
fairness of this adjudication.  Hence, the case is ready for 
adjudication.

Analysis

A rating decision becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement and substantive appeal are filed within the 
applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.302, 20.1103 (2008).  If a claim has been previously 
denied and that decision is final, the claim can be reopened 
and reconsidered only if new and material evidence is 
presented with respect to that claim.  38 U.S.C.A. § 5108.

For the purposes of this case "new and material evidence" 
is defined as evidence not previously submitted to agency 
decision makers, which bore directly and substantially upon 
the specific matter under consideration, which was neither 
cumulative or redundant, and which by itself or in connection 
with evidence previously assembled was so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2001).

VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
If it is determined that new and material evidence has been 
submitted, the claim must be reopened and considered on the 
merits.  See generally Elkins v. West, 12 Vet. App. 209 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently submitted evidence will be presumed 
credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999).  If the additional evidence presents a reasonable 
possibility that the claim could be allowed, the claim is 
reopened and the ultimate credibility or weight that is 
accorded such evidence is ascertained as a question of fact.  
Id.  

Establishing entitlement to service connection for 
posttraumatic stress disorder consists of medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f).

If a claimant did not engage in combat with the enemy, or the 
claimed stressor is not related to combat, then lay testimony 
alone will not be enough to establish the occurrence of the 
alleged stressor.  See Moreau, 9 Vet. App. at 395.  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
appellant's statements as to the occurrence of the claimed 
stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The Veteran was originally denied entitlement to service 
connection for posttraumatic stress disorder in a January 
1998 rating decision.  The evidence of record at that time 
consisted of service treatment records, VA medical records, 
and the Veteran's application for benefits.  The RO 
determined that there was not a valid diagnosis of 
posttraumatic stress disorder and that the evidence was 
inadequate to establish that a stressful experience occurred.  
Thus, it concluded that two of the three requirement under 
the provisions of 38 C.F.R. § 3.304(f) had not been met.  The 
Veteran did not appeal the decision, and it became final.

Evidence associated with the claims file since the January 
1998 rating decision consists of VA treatment records, Social 
Security Administration records, service personnel records, 
and statements from the Veteran and other lay evidence.  
There are multiple medical records showing that the Veteran 
has been diagnosed with posttraumatic stress disorder based 
upon incidents in service.  One of the specified bases of the 
January 1998 denial was the lack of a confirmed diagnosis of 
posttraumatic stress disorder.  Thus, that defect has been 
cured, and the Board finds that such evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
The Board will now consider the claim on the merits.  

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, service personnel records, VA medical 
records, and the records relied upon by the Social Security 
Administration in granting the Veteran disability benefits.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
entitlement to service connection for posttraumatic stress 
disorder.  Initially, the Board does not question the 
diagnosis of posttraumatic stress disorder entered by medical 
professionals.  Thus, that part of the requirement for 
posttraumatic stress disorder is conceded.  

The Veteran is not in receipt of an award or decoration 
indicative of his having engaged in combat, and there is no 
evidence corroborating any assertion that he served in 
combat.  The Veteran has alleged that while stationed in 
Germany an explosion occurred, and people died and were 
seriously injured (legs blown off) as a result.  He states he 
could hear the men screaming.  The Veteran has alleged in-
service stressors involving Vietnam, but they are unclear and 
thus unverifiable.  See statement from Veteran, received 
January 2001.  

As discussed above, the Board has concluded that VA has 
insufficient information to verify the Veteran's in-service 
stressors.  The Veteran is not a combat veteran, and without 
evidence of a verified or even a verifiable stressor, service 
connection for posttraumatic stress disorder cannot be 
granted.  

The Board must conclude that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for posttraumatic stress disorder.  38 C.F.R. §§ 
3.303, 3.304(f).  

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for posttraumatic stress 
disorder is denied.


_______________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


